                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

TIMOTHY W. WILSON,

                   Petitioner,                              4:17CV3155

      vs.
                                                        MEMORANDUM
                                                         AND ORDER
SCOTT R. FRAKES,

                   Respondent.

       This matter is before the court on Petitioner’s Motion for Extension of Time
(filing no. 26) and Motion for Docket Sheet (filing no. 27) filed on January 10,
2019.

       The court previously granted Petitioner an extension of time to December
26, 2018, to submit his brief in response to Respondent’s Answer and Brief in
Support of Answer. (See Filing No. 25.) Petitioner’s present motion for an
extension of time is dated December 20, 2018, and it appears that the motion was
returned to Petitioner’s institution after the initial mailing and was then resent to
the court. (Filing No. 26 at CM/ECF pp. 3–4.) Petitioner certifies that he served a
copy of his motion on Respondent on December 20, 2018. (Filing No. 27 at
CM/ECF p. 2.) Upon consideration, the court will grant Petitioner’s motion, and
Petitioner shall have 60 days from the date of this order to file his brief in response
to Respondent’s Answer (filing no. 19) and Brief in Support of Answer (filing no.
20).

      Petitioner also seeks “a docket sheet that reflects all the documents and
document numbers and page IDs for all the documents filed by the Respondent
with this Court” in order to accurately reference the documents in his brief. (Filing
No. 27; see also Filing No. 26 at CM/ECF p. 1.) To the extent Petitioner seeks a
free copy of the docket sheet, Petitioner’s request is denied. Petitioner is not
proceeding in forma pauperis so 28 U.S.C. § 2250—requiring the clerk of the court
to provide indigent habeas petitioners with copies of court records without cost
upon order of the court—does not apply. The court will direct the clerk’s office to
advise Petitioner how much a copy of the docket sheet costs and how he may
obtain a copy.

      IT IS THEREFORE ORDERED that:

      1.     Petitioner’s Motion for an Extension of Time (filing no. 26) is
granted. Petitioner shall have until March 18, 2019, to file a brief in response to
Respondent’s Answer and Brief in Support.

       2.     Petitioner’s Motion for Docket Sheet (filing no. 27) is denied. The
clerk of the court is directed to send Petitioner information on the cost of obtaining
a copy of the docket sheet in this case and how he may pay for and obtain the
docket sheet.

      Dated this 15th day of January, 2019.

                                              BY THE COURT:

                                              s/ Richard G. Kopf
                                              Senior United States District Judge




                                          2
